Citation Nr: 1604657	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  15-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether there is clear and unmistakable error in the August 1974 and May 1986 rating decisions denying service connection for a back disability.

(The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO). 


FINDINGS OF FACT

1.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the August 1974 rating decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.

2.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the May 1986 rating decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSIONS OF LAW

1.  The August 1974 rating decision that denied entitlement to service connection for a back disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  The May 1986 rating decision that denied entitlement to service connection for a back disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to claims alleging clear and unmistakable error, and therefore VA;s compliance with the VCAA need not be discussed.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  If the evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  A finding of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision. 

In determining whether a prior determination involves clear and unmistakable error, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14   (1992) (en banc)). 

A clear and unmistakable error is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14). 

A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Board notes that an assertion of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

In an August 1974 rating decision entitlement to service connection for a back disability was denied.  The RO found that residuals of a back injury were not shown on examination in May 1974.  Although a "notice of disagreement" was submitted on behalf of the Veteran in March 1975, VA advised the appellant later that month that the "notice of disagreement" was not accepted because it was not submitted by an authorized representative.  The Veteran was notified that to complete processing of his letter of declaration of representation and to complete processing of the notice of disagreement and the statement of the case, and to prevent the request from being outstanding for an undue length of time, the signed statement of the claimant should be furnished within 30 days from the date of the letter.  The Veteran did not submit the requested information nor did he submit new and material evidence within a year of the decision.  The decision became final.

In January 1986, the Veteran filed a petition to reopen his claim of entitlement to service connection for a back disability.  In a May 1986 rating decision, the Veteran's petition to reopen his claim was denied.  VA found there was no finding of a back disability at discharge from service and there also was an absence of findings on VA examination in 1974.  The rating decision also found no evidence showing continued treatment for a back disorder during the first few years after the Veteran's discharge from service.  The Veteran was notified of the decision in June 1986.  He did not appeal that decision or submit new and material evidence within a year of the decision.  The decision became final.

In an April 2012 motion the appellant's representative asserted clear and unmistakable error in the August 1974 and May 1986 rating decisions.  It was argued that a back injury during service had resulted in the appellant suffering from a chronic and continuing disability and meets the requirements for service connection in accordance with VA regulations since the time he filed his original claim for service connection in May 1973.  

Although the moving party alleges clear and unmistakable error, he has not alleged any specific error in the August 1974 or May 1986 rating decisions.  Rather, the representative recited the evidence of record and expressed dissatisfaction with the denial to grant his claim for service connection.  The assertions amount to no more than a disagreement as to how the facts were weighed.  Despite his many statements, the moving party has not alleged any specific error in the August 1974 or May 1986 rating decisions nor has he provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the result of the RO's August 1974 or May 1986 rating decisions would have been manifestly different.  

While it is true that a VA examination in April 1986 does state that a back injury stemmed from the appellant lifting blocks of ice while in Vietnam, such a statement standing alone does not mean that the May 1986 rating decision was clearly and unmistakably erroneous.  Rather, such a statement must be weighed against evidence that showed a lack of continuity of pertinent symptomatology.  Given that there was some evidence in May 1986 which could have led reasonable people to reach different conclusions, it follows that the rating decision was not clearly and unmistakably erroneous.

In order to raise a valid allegation of clear and unmistakable error, the claimant needs to provide specific reasons as to why any alleged error was outcome-determinative.  At best, there is disagreement with how the facts were weighed.  Such assertion does not rise to the level of a valid motion for clear and unmistakable error.  Thus, the appellant's motion for clear and unmistakable error in the August 1974 and/or May 1986 rating decisions that denied service connection for back disability must be dismissed.

With regard to clear and unmistakable error motions, the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell v. Principi, 3 Vet. App. 310   (1992) ) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a clear and unmistakable error motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).


ORDER

The motion claiming clear and unmistakable evidence in the August 1974 and/or May 1986 rating decisions denying entitlement to service connection for a back disability is dismissed. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


